1 Reported in 235 N.W. 675.
Honorable Carlton F. McNally, one of the judges of the second judicial district, was appointed referee herein and has determined the facts, which are sustained by the evidence.
John M. Nelson for more than ten years last past has been duly admitted to practice law in this state. On October 30, 1930, he was convicted of the crime of grand larceny in the second degree by his own plea of guilty and was sentenced to the city workhouse in the city of Minneapolis in this state for a term not to exceed six months.
On December 20, 1926, the said John M. Nelson was appointed by an order of the probate court of Hennepin county administrator of the estate of one Clara Anderson, deceased. On December 20, 1928, he was adjudged in contempt of said probate court for his failure to file his final account. Later he filed a final account, which was allowed about June 7, 1929, and which account as corrected showed a net balance due from said Nelson to said estate in the sum of $1,926.40. This amount was paid by his surety on his administrator's *Page 141 
bond. From the facts found in reference to this transaction it seems that the said Nelson was again guilty of grand larceny.
A formal judgment disbarring the said John M. Nelson will be entered.